Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated July 13, 1976 and made after a hearing, which denied petitioner’s *824application for a moratorium permit. By order dated January 24, 1977 this court directed the respondent, within 180 days thereof, to set a date certain for the termination of the moratorium on alteration of tidal wetlands pursuant to ECL 25-0202 and the proceeding has been held in abeyance in the interim (Matter of Pierce Yacht Basin v Berle, 55 AD2d 935). Appropriate regulations have been filed. Proceeding dismissed as academic, without costs or disbursements (cf. Matter of Russo v New York State Dept. of Environmental Conservation, 61 AD2d 824). Hopkins, J. P., Martuscello, Damiani and Cohalan, JJ., concur.